DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to communication filed on 03/15/2022.
Claims 1 – 20 are currently pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/15/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 20 of U.S. Patent No. 11,321,288 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because subject matter claimed in in instant application can also found in patent ‘288.
In claim 1 of instant application, Applicant claims a method comprising: receiving a plurality of labeled row data from a data source, wherein each labeled row data of the plurality of labeled row data includes: at least one record; and a corresponding row number of a plurality of row numbers; generating a plurality of pages from records included in the labeled row data; storing the plurality of pages via a page storage system; generate a plurality of page metadata corresponding to the plurality of pages, wherein each of the plurality of page metadata is generated based on at least corresponding one row number of at least one labeled row data with records included in a corresponding one of the plurality of pages; generating row confirmation data based on the plurality of row numbers for the plurality of labeled row data received from the data source; transmitting the row confirmation data to the data source; and facilitating deduplication of duplicated records included the plurality of pages based on the plurality of page metadata.
Similar limitations also found in claim 1 of ‘288. Certain limitations found in claim 1 of ‘288 but not in claim 1 of instant application such as “identifying a plurality of pairs of pages in the plurality of pages having corresponding row number span data for the data source in their page metadata that include a row number span overlap; for each pair in the plurality of pairs of pages: generating updated row number span data for a first page in the each pair by removing the row number span overlap with the row number span data of a second page in the each pair from the row number span data of the first page in the each pair; and updating the row number span data of the first page in the each pair as the updated row number span data; and performing a plurality of reads of the plurality of pages based on the row number span data of the plurality of pages, wherein only ones of the proper subset of the plurality of records of each first page of each pair in the plurality of pairs of pages having corresponding row numbers that are within the updated row number span data are read in the performing of the plurality of reads”.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claim invention to broaden the claims at no additional cost in development.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of organize data without significantly more. The claim(s) 1 recite(s) the steps of “receiving a plurality of labeled row data from a data source, wherein each labeled row data of the plurality of labeled row data includes: at least one record; and a corresponding row number of a plurality of row numbers; generating a plurality of pages from records included in the labeled row data; storing the plurality of pages via a page storage system; generate a plurality of page metadata corresponding to the plurality of pages, wherein each of the plurality of page metadata is generated based on at least corresponding one row number of at least one labeled row data with records included in a corresponding one of the plurality of pages; generating row confirmation data based on the plurality of row numbers for the plurality of labeled row data received from the data source; transmitting the row confirmation data to the data source; and facilitating deduplication of duplicated records included the plurality of pages based on the plurality of page metadata”.
This judicial exception is not integrated into a practical application because each of these limitations are directed to managing data records (rows) between databases, in which can be performed manually (mental process) or using a computer, and thus, the claims are directed to a certain method of organizing human activity. Therefore, the claims are directed to an abstract idea under the first prong of Step 2A. The claims recite the steps of generating, storing, transmitting and facilitating deduplication, which are activities can be performed paper and pen. When consider as a whole, the claims do not produce a practical application or show how the “generating, storing, transmitting and facilitating deduplication” steps would make the claims eligible. Additional limitations such as “labeled row, row numbers, pages from records, page metadata”, when combine with other limitation also do not make the claim patentable. In claim 8 - 11, the Applicant just uses computer components to perform the method. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because when analyzed under step 2B, the additional element of “a processor, a memory” to perform the steps amounts to no more than using a computer or a processor to automate and/or implement the abstract idea of content. Applicant claims the abstract idea on a computer without adding further limitations that amount to more than generally linking the use of the exception to a particular technological environment. Generic computer components recited as performing generic computer functions that are well- understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. The use of generic computer components to “generating, storing, transmitting and facilitating deduplication” does not impose any meaningful limit on the computer implementation of the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. The dependent claims 2 – 7, 9 – 11, 13 – 20 do not include additional limitation that provide significantly more than the abstract idea, are also not patent eligible. Therefore, claims 1-20 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM LINH T NGUYEN whose telephone number is (571)272-4024. The examiner can normally be reached M-F: 7:00 - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CAM LINH T NGUYEN/Primary Examiner, Art Unit 2161